Citation Nr: 1452371	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable evaluation for a bilateral eye condition associated with blunt trauma to the head, right eye cataract, and left eye pseudophakia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in August 2013 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.


FINDING OF FACT

The bilateral eye condition associated with blunt trauma to the head, right eye cataract, and left eye pseudophakia is manifested by bilateral corrected visual acuity of no worse than 20/40 and is not manifested by loss of visual field.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral eye condition associated with blunt trauma to the head, right eye cataract, and left eye pseudophakia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.79, Diagnostic Code 6066 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to the initial adjudication of the Veteran's claim, letters dated in December 2009 and May 2011 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was provided with a VA examination in November 2012, and an addendum to the examination report was provided in January 2013.  Findings from the examination report and addendum are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits, and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that it can adjudicate the claim based on the current record.  

II.  Applicable Law, Regulations, and Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Visual impairment is to be evaluated under impairment of visual acuity, visual field, and muscle function, where applicable. 38 C.F.R. § 4.75 (2014).  The Veteran's bilateral eye condition associated with blunt trauma to the head, right eye cataract, and left eye pseudophakia, has been evaluated under Diagnostic Code 6066.  Under these criteria, visual acuity is rated based upon the best distance vision obtainable after correction by glasses or contact lenses.  38 C.F.R. § 4.76 (2014).  

To assign the next higher evaluation, 10 percent, the best corrected distance visual acuity would have to be 20/50 in one eye and 20/40 in the other, with higher ratings for additional impairment. A maximum, 90 percent rating under this Diagnostic Code is warranted where the best corrected distance visual acuity is 10/200 in each eye, and 100 percent ratings may be assigned for additional impairment of visual acuity under other Diagnostic Codes.  It is also noted that under Diagnostic Code 6027, the Veteran's left eye pseudophakia is evaluated based on visual impairment and the right eye cataract is also evaluated as visual impairment because the record does not show that it is postoperative without a replacement lens.  See 38 C.F.R. § 4.79 (2014).

The Veteran had a VA examination in January 2010 at which he said that his eye condition had worsened, including the right eye vision becoming more blurred.  He had a mild cataract in the right eye and pseudophakia in the left eye.  The Veteran also had a history of retinitis pigmentosa, (for which service connection is not in effect), and there was no report of pain in either eye.  The corrected visual acuity was 20/20.  The Veteran had a decreased field of vision in both eyes.

March 2010 VA primary care treatment records indicate that the Veteran's retinitis pigmentosa appeared to be stable.  January 2011 VA optometry treatment notes indicate that the Veteran had retinitis pigmentosa and a cataract in the left eye.  He said he had increased blurred vision at near and distance vision.  The Veteran's corrected vision was 20/20.

The Veteran had another VA examination in June 2011.  His corrected vision was 20/30 in the right eye and 20/20 in the left eye.  A confrontation field test showed that the Veteran's field of vision was limited.  The examiner felt that the Veteran's contention that his visual field loss was due to the concussion blast from service was unfounded because it was due to retinitis pigmentosa and not due to the in-service injury.   

The Veteran had another VA examination in November 2012 at which he was diagnosed to have retinitis pigmentosa, cataract,  and pseudophakia.  The corrected distance and near visual acuity was 20/40 or better, and the Veteran did not have double vision.  The examiner added that the bilateral retinitis pigmentosa produced bilateral visual field constriction with a central 10 degree field of functioning vision.  In a January 2013 examination report addendum, the examiner clarified that the retinitis pigmentosa and resulting bilateral visual field loss were genetic in nature and not due to or aggravated by the in-service incident.

The Veteran testified at the August 2013 Board hearing that he could not see well in the dark and had tunnel vision.  He also said that his eyes ached.  The Veteran testified that he was first diagnosed with retinitis pigmentosa in 2002.

Reviewing the evidence of record, the Veteran is not entitled a compensable evaluation based on corrected distance visual acuity.  The treatment records and VA examinations do not show that the corrected vision in either eye was worse than 20/40 and does not show that the Veteran had diplopia.  A 10 percent evaluation requires 20/50 vision in one eye and 20/40 vision in the other eye.  38 C.F.R. §§ 4.78, 4.79, Diagnostic Code 6066.

The Board gives probative value to the medical opinions that retinitis pigmentosa and the resulting visual field defect were not due to or aggravated by the in-service mortar blast because the examiner noted that retinitis pigmentosa is genetic, and there is no probative contradictory evidence.  While the Veteran has made statements to the effect that the visual field defect is due to the concussion blast in service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent opinions of record indicating that there is a connection between the retinitis pigmentosa and the visual field defect and the Veteran's active service, to include the service-connected eye disabilities.  

Because the evidence preponderates against the claim for a compensable evaluation for a bilateral eye condition associated with blunt trauma to the head, right eye cataract, and left eye pseudophakia, the benefit-of-the-doubt doctrine is inapplicable, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

An compensable evaluation for a bilateral eye condition associated with blunt trauma to the head, right eye cataract, and left eye pseudophakia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


